Citation Nr: 0620939	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  05-04 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


ISSUE

Entitlement to service connection for post-traumatic service 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The veteran had active military service from May 1962 to 
February 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim on the 
basis that the veteran had failed to provide enough 
information for verification of an in-service stressor.

In August 2005 the veteran appeared and testified at a Board 
hearing in Wichita, Kansas.  During the hearing the veteran 
testified that while stationed in Okinawa he was ordered TDY 
[temporary duty] to Tan Son Nhut, Vietnam.  Although he was 
unable give the exact dates of his TDY assignment(s), he 
testified that the year was 1965, and that it was hot and 
sticky; probably summertime.  

The veteran testified that while in Vietnam he had to walk 
past the morgue in order to get to the chow hall.  He said 
that he saw a lot of bodies (because the doors to the morgue 
were open) and a lot blood which had been drained from the 
bodies.  He testified that the morgue "smelled pretty bad," 
probably due to the heat.  He also said that he helped load 
the bodies onto C-130 airplanes "a couple of times," and 
that "some of the fluids were still around where they had 
laid them."  He reports that he worked 24 hours on and 24 
hours off.  The veteran did not give any further specifics 
such as his unit, or more defined dates of his Vietnam tour.  
However, his DD-214 confirms that he received a Vietnam 
Service Medal/AFR 900-10E.

VA treatment records indicate that the veteran is currently 
being treated for symptoms of PTSD.  According to these 
records, the veteran's PTSD stems "from trauma exposure 
while stationed in Vietnam as an airplane mechanic in 1965."

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f).  The adequacy of a 
stressor to warrant a diagnosis of PTSD is a medical 
determination, not a factual determination to be made by 
adjudicators.  Cohen, 10 Vet. App. at 142.

Proper adjudication of this matter requires verification of 
the claimed in-service stressor events reported by the 
veteran at the August 2005 Board hearing.  In fact, the Board 
notes that a great deal of the testimonial evidence provided 
by the veteran (i.e., the in-service stressor events and an 
approximate date/timeframe) was already contained in VA 
treatment records.  The Board finds that an effort should be 
made to develop information to verify the veteran's claimed 
stressors.  The case is therefore remanded to the RO for 
appropriate action.  

In addition to verification of the veteran's claimed in-
service stressors, the record shows that the veteran 
apparently served in the Kansas Air National Guard from 
October 1982 to August 1986.  These records, as well as all 
administrative records and service medical records (SMRs) 
compiled during the veteran's tours in Okinawa and Vietnam, 
should be obtained and made a part of the record.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159 (2005).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  The RO should request the veteran to 
identify all health care providers who have 
treated him for PTSD.  Even if no additional 
sources of treatment records are identified, 
all mental health records compiled since 
January 2004 by the VAMC patronized by the 
veteran should be obtained.

2.  The veteran should be contacted and 
requested to identify the unit to which he was 
assigned at the time of the alleged event(s).  

3.  The RO must attempt to obtain service 
records for the veteran, including all TDY 
records, all performance evaluation reports, 
SMRs compiled during the veteran's tour of 
duty in Okinawa and Vietnam, and records 
associated with his service in the Kansas Air 
National Guard.  Additionally, historical 
records for the 51st Field Maintenance 
Squadron, or whatever unit the veteran was 
assigned to during 1965, should also be 
obtained to see if these records reflect that 
aircraft mechanics or other detachments were 
sent to Vietnam.

4.  Thereafter, the RO should determine 
whether any of the additional information is 
sufficient to verify a claimed stressor or, if 
not, is at least sufficient to permit 
additional meaningful research.  Any 
additional development indicated should be 
accomplished.

5.  If verification of a claimed stressor is 
obtained, the veteran should then be afforded 
a VA psychiatric examination.  The RO should 
identify any stressor that has been verified 
and provide the examiner with the claims file 
for review.  All indicated studies deemed 
necessary by the examiner should be performed.  
The examiner should determine whether the 
diagnostic criteria to support the diagnosis 
of PTSD have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of the 
in-service stressors found to be established.  
If any psychiatric diagnosis other than PTSD 
is given, the examiner should offer an opinion 
as to whether there is at least a 50 percent 
probability or greater that any other current 
psychiatric condition is related to the 
veteran's military service.  The report of 
examination should include the complete 
rationale for all opinions expressed.

6.  After completion of the above and any 
additional development deemed necessary, the 
RO should review the issue on appeal.  If the 
benefit sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


